Matter of Genyard v Braun (2017 NY Slip Op 01693)





Matter of Genyard v Braun


2017 NY Slip Op 01693


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2016-13131	DECISION, ORDER & JUDGMENT

[*1]In the Matter of Donnell Genyard, petitioner,
vEvelyn L. Braun, etc., respondent.


Donnell Genyard, Elmira, NY, petitioner pro se.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of prohibition to prohibit the respondent, Justice Evelyn L. Braun, a Justice of the Supreme Court, Queens County, from transferring the petitioner's habeas corpus petition in a proceeding entitled Matter of Genyard v Ponte , pending in Queens County, under Indictment No. 435/05, from Queens County to Chemung County, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).
The petitioner failed to demonstrate a clear legal right to the relief sought.
DILLON, J.P., ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court